Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (8946697), provided by IDS.

    PNG
    media_image1.png
    262
    326
    media_image1.png
    Greyscale


Regarding claim 1-, Ma teaches the chemical structure of an Ir complex as seen above, wherein the substituents and variations can be seen in claims 1-42, columns 262-402.
Regarding claims 9 and 10, Ma teaches an OLED having an anode, cathode and organic layer wherein the organic layer can be the Ir complex seen in formula 1 above (please see claim 31 of Ma).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (20140231755), provided by IDS.

    PNG
    media_image2.png
    222
    293
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    196
    277
    media_image3.png
    Greyscale


Regarding claim 1-8, Xia teaches the chemical structure of an Ir complex having ligands as seen in formulas I and II above, wherein the substituents and variations can be seen in claims 1-20.
Regarding claims 9 and 10, Xia teaches an OLED having an anode, cathode and organic layer wherein the organic layer can be the Ir complex having ligands as seen in formula I and II above (please see claim 20 of Xia).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/           Primary Examiner, Art Unit 2894